          Case 3:20-cv-00264-LPR Document 5 Filed 09/03/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

RONNIE NIXON, JR.                                                                      PLAINTIFF

v.                                Case No. 3:20-cv-00264-LPR

KEVIN MOLDER, et al.                                                               DEFENDANTS

                                              ORDER

       Plaintiff Ronnie Nixon, Jr., incarcerated at the Poinsett County Detention Center, filed a

pro se Complaint on August 31, 2020, along with a motion to proceed in forma pauperis (“IFP”)

(Docs. 1, 2). Mr. Nixon’s Motion to Proceed IFP (Doc. 1) is DENIED based on his litigation

history and his Complaint (Doc. 2) is DISMISSED for failure to pay the filing fee.

       Mr. Nixon sued Poinsett County Sheriff Kevin Molder and Prosecuting Attorney Val Price.

(Doc. 2 at 1). He alleges only:

       Been her for 64-date-have not been to court on the charges – in no case number in
       #64 date: this habeas corpul: I need to be put back up in court on the charges – for
       a – dismissal in court – in nolproceer. I put this on the kiosk – also my number
       7057 – in pain number 1964.

(Id. at 4). For his relief, Mr. Nixon said he “wold like to be felened of the chages that are involved

with this, and compensation for my lost time.” (Id. at 5).

       The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

Prior to filing this lawsuit on August 31, 2020, Plaintiff filed at least three actions that were

dismissed for failing to state a claim upon which relief may be granted. See Nixon v. Mills, et al.,
             Case 3:20-cv-00264-LPR Document 5 Filed 09/03/20 Page 2 of 3



3:10-CV-12-BSM (E.D. Ark.); Nixon v. Cox, 3:17-CV-122-BRW (E.D. Ark.); Nixon v. Hitt, et al.,

3:17-CV-138-JM (E.D. Ark.).

        A plaintiff with “three strikes” may proceed in forma pauperis only if he falls under the

“imminent danger” exception to the three strikes rule. See 28 U.S.C. § 1915(g) (providing that

three strikers should be granted permission to proceed in forma pauperis if they are “under

imminent danger of serious physical injury”); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir.

1998) (explaining that the exception applies only if the prisoner is in imminent danger “at the time

of filing” and that “[a]llegations that the prisoner has faced imminent danger in the past are

insufficient”).

        For Mr. Nixon to be able to proceed in forma pauperis in this case, he must establish that

he was in imminent danger of serious physical injury at the time he filed his Complaint. See

Ashley, 147 F.3d at 717. Mr. Nixon does not allege he is or was in imminent danger. Further, Mr.

Nixon’s pleadings do not otherwise indicate imminent danger. Accordingly, the imminent danger

exception does not apply. See id. Therefore, this case will be dismissed due to Mr. Nixon’s failure

to pay the filing fee. Mr. Nixon will have thirty (30) days to reopen this case by paying the $400

filing fee in full.

        The Court notes Mr. Nixon referred to habeas corpus in his Complaint and his allegations

and the relief sought indicate Mr. Nixon intended to challenge his incarceration. As such, the

Clerk of the Court is directed to send Mr. Nixon a blank petition for a writ of habeas corpus under

28 U.S.C. § 2241.

        IT IS THEREFORE ORDERED that:

        1.        Mr. Nixon’s Motion to Proceed in Forma Pauperis (Doc. 1) is denied.

        2.        Mr. Nixon’s Complaint (Doc. 2) is dismissed without prejudice.



                                                  2
            Case 3:20-cv-00264-LPR Document 5 Filed 09/03/20 Page 3 of 3



       3.      Mr. Nixon has thirty (30) days from the date of this order in which to reopen this

case by paying the $400 filing fee in full.

       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order or the accompanying Judgment would not be taken in good faith.

       Dated this 3rd day of September 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE




                                               3
